447 F.2d 944
Claude Leon GOODMAN and Thomas James Patterson, Petitioners-Appellants,v.UNITED STATES of America, Respondent-Appellee.No. 71-1826 Summary Calendar.**Rule 18, 5th Cir. See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Sept. 13, 1971.

Claude L. Goodman and Thomas J. Patterson, pro se.
C.S. White-Spunner, Jr., U.S. Atty., Irwin W. Coleman, Jr., Asst. U.S. Atty., Mobile, Ala., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Alabama; Virgil Pittman, Judge
Befor GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Judgment affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)